IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT JACKSON

                         DECEMB ER SESSION, 1997                   FILED
                                                               January 23, 1998
STATE OF TENNESSEE,              )      C.C.A. NO. 02C01-9701-CC-00037
                                 )                            Cecil Crowson, Jr.
      Appellee,                  )      NO. 5970 BELOW        Appellate C ourt Clerk
                                 )
                                 )
                                 )      HARDEMAN COUNTY
VS.                              )
                                 )      HON. JON KERRY BLACKWOOD
GEORGE E. WOODS,                 )      JUDGE
                                 )
      Appe llant.                )



                                     ORDER

      Appellant was convicted upon pleas of guilty to driving on a revoked

license and speeding. He was tried by a jury and acquitte d of charges that he

possessed over .5 grams of cocaine. For the driving on a revoked license

conviction, Appellant was sentenced to three months incarceration in the county

jail with 75% service required; he was also fined $50. Appellant was also fined

$25 for speeding. On appeal Appellant contends the trial court erred in denying

him probatio n or allowin g him to s erve his se ntence on house arrest. After a

review of the record we are of the opinion that the judgm ent of the trial court

shou ld be affirmed pursua nt to Rule 20, Rules of the Court of Criminal Appeals.



      The record reflects that Appellant has an extensive record of citations for

motor vehicle offenses including violations of the registration law, driving without

a license, improper vehicle license, and speeding. In addition in June, 1988,

Appellant was convicted of felonious possessio n of marijuana and served 45

days with the balan ce of a thre e year se ntence suspe nded. While on probation
for the marijuana convic tion Appellant was found guilty of cocaine possession.

In January , 1992, Appellant was again convicted of cocaine possesion and

placed on probation.



      It is obvious that Appellant has generally disregarded this state’s drug and

motor vehicle laws. P rior pro bation ary pe riods h ave no t deterr ed Ap pellan t’s

continued criminal activity. Under these circumstances we find no error in the

denial of a suspended sentence or other alternative sentence.



      According ly, the judgment of the trial court is affirmed pursuant to Rule 20,

Rules of the Court of Criminal Appeals.



                                  ____________________________________
                                  JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
JOE B. JONES, PRESIDING JUDGE


___________________________________
J. CURWOOD WITT, JR., JUDGE




                                         -2-